TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00349-CR




Matthew Shane Cox, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04-240-K368, HONORABLE CHARLES E. MILLER JR., JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second  motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Patricia Cummings, is ordered to tender a brief in this cause no later than March 13,
2006.  No further extension of time will be granted.
It is ordered February 7, 2006. 
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish